            Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 1 of 12



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com


United States District Court
Southern District of New York                                      1:19-cv-02487

Matthew Colpitts, individually and on behalf of all
others similarly situated,
                                   Plaintiff,

                     - against -                               Class Action Complaint

Blue Diamond Growers,
                                   Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Blue Diamond Growers (“defendant”) manufactures, distributes, markets, labels and

sells almonds purporting to obtain their flavor through actually being smoked, under the Blue

Diamond Almonds brand (“Product”).

       2.     The Product is available to consumers from retail and online stores of third-parties

and is sold in sizes including 1.5, 6, 14, 16, 25 and 40 OZ.

       3.     The Product’s relevant front label representations include “Blue Diamond Almonds,”

““Smokehouse®,” “2g Net Carbs,” “Smart Eating!” and a picture of the Product.




                                                 1
             Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 2 of 12




        4.     The label makes direct representations that the Product’s primary recognizable flavor

is due to being smoked, through the statement “Smokehouse®” and the color scheme evocative of

the fire used in actual smoking with red and orange-red coloring, such that smoke is reasonably

understood by consumers to be its characterizing flavor. See 21 C.F.R. § 101.22(i).

        5.     Smoking is a method of food preparation (and preservation) where a food is cooked

over a fire that containing various kinds of wood chips.

        6.     The wood chips provide unique and powerful flavors, based on the type of wood

used.

        7.     For example, hickory wood chips – from deciduous hardwood trees of the genus

Carya – are often used for providing hearty yet sweet flavors to nuts and meat.




                                                  2
             Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 3 of 12



        8.     Where a product designates its characterizing flavor as “smoke” without any

qualifying terms – flavor, flavored, natural smoke flavor, artificial smoke flavored – consumers

get the impression that its smoke taste is contributed by the food being prepared through actual

smoking. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no simulating artificial

flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

        9.     Though the term “Smokehouse” has a trademark designation next to it, this fails to

put the consumer on notice that the Product is not actually smoked and that its smoke taste is due

exclusively to added smoke flavor.

        10.    There is no reason to expect that because a representation may carry a trademark

registration that it should mean the thing described is false or that it is necessarily fanciful.

        11.    No reasonable consumer would be instinctively distrustful or skeptical of a product

labeled “Smokehouse Almonds” such that they would be inclined to verify whether the ingredient

list disclosed a “smoke flavor.”

        12.    “Smoked Almonds” that get their smoked flavor from being smoked is not an

unheard of or rare delicacy that it would make a reasonable consumer “double check” the veracity

of the front label claims.

        13.    Foods labeled “strawberry shortcake,” “Smokehouse almonds” or “apple pie” are

expected by consumers to get their flavor from strawberries, actual smoking and apples. See 21

C.F.R. § 101.22(i)(1) (“If the food contains no artificial flavor which simulates, resembles or

reinforces the characterizing flavor, the name of the food on the principal display panel or panels

of the label shall be accompanied by the common or usual name of the characterizing flavor, e.g.,

‘vanilla’, in letters not less than one-half the height of the letters used in the name of the food,

except that…”).




                                                   3
          Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 4 of 12



       14.   By not including any qualifying terms preceding, following or in proximity to

“Smokehouse,” consumers will expect the Product contains sufficient smoke flavor from actually

being smoked and does not contain flavors which imitate actual smoking but have no relation to a

“Smokehouse.”

       15.   The designation of “NATURAL HICKORY SMOKE FLAVOR” means the flavor

imparted to the almonds is not due to them being smoked but actually from added “smoke flavor.”




   INGREDIENTS: ALMONDS, VEGETABLE OIL (CANOLA, SAFFLOWER AND/OR
   SUNFLOWER), SALT, CORN MALTODEXTRIN, NATURAL HICKORY SMOKE
   FLAVOR, YEAST, HYDROLYZED CORN AND SOY PROTEIN, NATURAL
   FLAVORS.

       16.   Consumers prefer foods that have the characteristics they seek due to their natural

production process, i.e., actual smoking, as opposed to the “taste” of being smoked through “smoke

flavor,” for reasons including nutrition, health and/or the avoidance of additives and highly

processed ingredients..

       17.   Even if consumers were to view the ingredient list, a reasonable consumer would

have no reason to know that the listing of “natural hickory smoke flavor” forecloses the possibility

the Product was also subject to smoking.

       18.   However, the Product’s taste is not provided through any smoke treatment, despite

the front label claim of “Smokehouse®” which is deceptive and misleading to consumers.

       19.   Competitor smoked almond products are labeled as accurately being flavored by

smoke flavor as opposed to being subject to a smoking process.




                                                 4
          Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 5 of 12




                    Planters                                      Blue Diamond




       20.   The competitor Planters product is labeled as “Smoked Almonds” but prominently

discloses their smoked taste as being due to being “naturally flavored” by natural smoke flavor.

       21.   Defendant’s Product contains no such front label disclosure, causing reasonable

consumers will purchase them instead of similar products at their higher premium price.

       22.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.



                                                5
            Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 6 of 12



        23.   The Product contains other representations which are misleading and deceptive.

        24.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.79 per 1.5 OZ, excluding tax, compared to other similar

products represented in a non-misleading way.

                                      Jurisdiction and Venue


        25.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        26.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        27.   Plaintiff Matthew Colpitts is a citizen of New York.

        28.   Defendant is a California corporation with a principal place of business in

Sacramento, Sacramento County, California and is a citizen of California.

        29.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        30.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        31.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                Parties

        32.   Plaintiff Matthew Colpitts is a citizen of New York, New York County, New York.

        33.   Defendant Blue Diamond Growers is a California corporation with a principal place

of business in Sacramento, California, Sacramento County.



                                                 6
           Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 7 of 12



       34.    During the relevant statutes of limitations, plaintiff purchased the Product within his

district and/or State for personal consumption and/or use in reliance on the representations the

Product’s smoked taste being the result of actual smoking as opposed to smoke flavor.

                                          Class Allegations


       35.    The classes will consist of all purchasers of the Product in New York and the other

forty-nine (49) states during the applicable statutes of limitations.

       36.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       37.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       38.    Plaintiff is an adequate representatives because his interests do not conflict with other

members.

       39.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       40.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       41.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       42.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                     (Consumer Protection Statute)

       43.    Plaintiff incorporates by reference all preceding paragraphs.

       44.    Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product


                                                  7
          Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 8 of 12



type.

        45.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        46.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        47.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product is smoked and gets its flavor through the

smoking process as opposed to having added “smoke flavor.”

        48.   Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        49.   Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

        50.   Plaintiff incorporates by reference all preceding paragraphs.

        51.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.

        52.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product gets its smoke taste (flavor) from being

smoked as opposed to added smoke flavor.

        53.   Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

        54.   This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or




                                                 8
            Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 9 of 12



service type.

       55.      The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       56.      Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       57.      Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       58.      Plaintiff incorporates by reference all preceding paragraphs.

       59.      The Products were manufactured, labeled and sold by defendant and warranted to

Plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not, viz, were

smoked.

       60.      Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Products.

       61.      This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       62.      Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       63.      Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years.

       64.      The Product did not conform to its affirmations of fact and promises due to



                                                   9
         Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 10 of 12



defendant’s actions and were not merchantable.

       65.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                                Fraud


       66.    Plaintiff incorporates by reference all preceding paragraphs.

       67.    Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product gets its smoke taste (flavor) from being

smoked as opposed to added smoke flavor.

       68.     Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label, when it knew its statements were not true nor accurate.

       69.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                            Unjust Enrichment

       70.    Plaintiff incorporates by reference all preceding paragraphs.

       71.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the



                                                  10
        Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 11 of 12



      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, restitution and disgorgement for members of the State Subclasses pursuant

      to the applicable laws of their States;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: March 22, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                                11
         Case 1:20-cv-02487-JGK Document 1 Filed 03/22/20 Page 12 of 12



1:19-cv-02487
United States District Court
Southern District of New York

Matthew Colpitts, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Blue Diamond Growers,


                                          Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 22, 2020
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
